[Cite as State v. Thompson, 2022-Ohio-2092.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 8-21-37

        v.

KIMANI V. L. THOMPSON,                                   OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Logan County Common Pleas Court
                          Trial Court No. CR 20 11 0264

                                     Judgment Affirmed

                             Date of Decision: June 21. 2022




APPEARANCES:

        Eric J. Allen for Appellant

        Stacia L. Rapp for Appellee
Case No. 8-21-37


SHAW, J.

       {¶1} Defendant-appellant, Kimani Thompson (“Thompson”), brings this

appeal from the November 2, 2021 judgment of the Logan County Common Pleas

Court sentencing him to a 24-month prison term after Thompson pled guilty to, and

was convicted of, attempted aggravated trafficking in drugs. On appeal, Thompson

argues that the trial court erred in its application of sentencing factors under R.C.

2929.12.

                                    Background

       {¶2} On November 10, 2020, Thompson was indicted for aggravated

trafficking in drugs in violation of R.C. 2925.03(A)(1), a second degree felony. It

was alleged that on October 9, 2020, Thompson was involved in selling a

confidential informant over 20 grams of methamphetamine for $1,000.

       {¶3} Thompson originally pled not guilty to the charge; however, on July 15,

2021, he entered into a written, negotiated plea agreement wherein he agreed to

plead guilty to the lesser, amended charge of attempted aggravated trafficking in

drugs, a third degree felony. A Crim.R. 11 hearing was held and it was determined

that Thompson was entering a knowing, intelligent, and voluntary plea. Thompson

was found guilty of the amended charge and sentencing was set for a later date.

       {¶4} Thompson failed to appear for his scheduled sentencing hearing, so a

capias was issued for his arrest. Thompson’s sentencing hearing was then held


                                         -2-
Case No. 8-21-37


November 2, 2021, and he was ordered to serve a 24-month prison term. A judgment

entry memorializing his sentence was filed that same day. It is from this judgment

that Thompson appeals, asserting the following assignment of error for our review.

                              Assignment of Error
       The trial court erred by imposing a twenty-four month prison
       term.

       {¶5} In his assignment of error, Thompson argues that the trial court erred

by imposing a 24-month prison term. More specifically, he contends that the trial

court erred by finding that the drug sale was part of organized criminal activity under

R.C. 2929.12(B)(7), making the conduct more serious than conduct normally

constituting the offense.

                                 Standard of Review

       {¶6} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” (Emphasis added.) State v. Marcum, 146 Ohio St.3d

516, 2016-Ohio-1002, ¶ 1. Clear and convincing evidence is that “‘which will

produce in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.’” Id. at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469

(1954), paragraph three of the syllabus.




                                           -3-
Case No. 8-21-37


                                 Relevant Authority

       {¶7} “Trial courts have full discretion to impose any sentence within the

statutory range.” State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9.

A sentence imposed within the statutory range is not contrary to law as long as the

trial court considered the purposes and principles of felony sentencing contained

in R.C. 2929.11 and the sentencing factors contained in R.C. 2929.12. State v. Silfe,

3d Dist. Auglaize No. 2-20-17, 2021-Ohio-644, ¶ 10.

       {¶8} Revised Code 2929.11(A) provides, in pertinent part, that the

“overriding purposes of felony sentencing are to protect the public from future crime

by the offender and others, to punish the offender, and to promote the effective

rehabilitation of the offender using the minimum sanctions that the court determines

accomplish those purposes without imposing an unnecessary burden on state or

local government resources.” To achieve the overriding purposes of felony

sentencing, R.C. 2929.11 directs courts to “consider the need for incapacitating the

offender, deterring the offender and others from future crime, rehabilitating the

offender, and making restitution to the victim of the offense, the public, or both.”

       {¶9} In addition, R.C. 2929.11(B) instructs that a sentence imposed for a

felony “shall be reasonably calculated to achieve the three overriding purposes of

felony sentencing * * *, commensurate with and not demeaning to the seriousness




                                         -4-
Case No. 8-21-37


of the offender’s conduct and its impact upon the victim, and consistent with

sentences imposed for similar crimes committed by similar offenders.”

       {¶10} “In accordance with these principles, the trial court must consider the

factors set forth in R.C. 2929.12(B)-(E) relating to the seriousness of the offender’s

conduct and the likelihood of the offender’s recidivism.” Silfe at ¶ 12. A sentencing

court has broad discretion to determine how much weight to assign each sentencing

factor in R.C. 2929.12. Id.

       {¶11} Importantly, in State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729,

the Supreme Court of Ohio clarified the proper scope of review of felony sentences

imposed in cases, like the present case, where the defendant’s appeal challenges the

trial court’s application of R.C. 2929.11 and 2929.12. In Jones, the court held

that R.C. 2953.08(G)(2)(b) “does not provide a basis for an appellate court to

modify or vacate a sentence based on its view that the sentence is not supported by

the record under R.C. 2929.11 and 2929.12.” Id. at ¶ 39.

       {¶12} The court determined in Jones that R.C. 2953.08(G)(2)(a) does not list

R.C. 2929.11 or 2929.12 as valid reasons to modify or vacate a trial court’s sentence.

The Supreme Court of Ohio held that “an appellate court’s determination that the

record does not support a sentence does not equate to a determination that the

sentence is ‘otherwise contrary to law’ as that term is used in R.C.

2953.08(G)(2)(b).” Jones at ¶ 32. Accordingly, pursuant to Jones, an appellate


                                         -5-
Case No. 8-21-37


court errs if it modifies or vacates a sentence “based on the lack of support in the

record for the trial court’s findings under R.C. 2929.11 and R.C. 2929.12.” Jones at

¶ 29.

                                      Analysis

        {¶13} In this case, the trial court indicated it considered the principles and

purposes of sentencing and the appropriate sentencing statutes, specifically citing

them, then ordered Thompson to serve a 24-month prison term. It is not disputed in

this case that the 24-month prison term was within the appropriate statutory range.

Pursuant to R.C. 2929.14(A)(3)(b), the potential prison terms were “nine, twelve,

eighteen, twenty-four, thirty, or thirty-six months.” As the prison term was within

the appropriate statutory range, and the trial court considered the appropriate

statutes, the prison sentence is presumptively valid. State v. Foster, 3d Dist. Union

No. 14-20-17, 2021-Ohio-3408, ¶ 35.

        {¶14} In an attempt to undermine the “presumptively valid” sentence in this

matter, Thompson argues that the trial court erred by determining at sentencing that

Thompson committed the offense “as part of an organized criminal activity,” which

is an aggravating factor under R.C. 2929.12(B)(7). However, we emphasize that

pursuant to Jones, we have no authority to modify or vacate a sentence based on

any lack of support in the record for a trial court’s findings under R.C. 2929.12.




                                         -6-
Case No. 8-21-37


Jones at ¶ 29. This reason alone would constitute a sufficient basis to overrule

Thompson’s assignment of error.

       {¶15} Nevertheless, the trial court specifically explained on the record why

it determined that the drug trafficking in this case was part of “organized criminal

activity.” The trial court determined that Thompson possessed a large amount of

methamphetamine, that he committed the transaction with an accomplice, and that

he ultimately engaged in conduct “that’s greater than normal for someone engaged

in solo independent street sales of surplus drugs merely to satisfy a personal

addiction.” (Tr. at 8). The trial court thus supported its determination by facts in

the record. See State v. Lewis, 3d Dist. Marion No. 9-20-49, 2021-Ohio-1692,

(stating, inter alia, that there is not a bright line test for determining what constitutes

organized criminal activity and that organized criminal activity does not have a

singular application).

       {¶16} Finally, even if we could consider the trial court’s evaluation of

sentencing factors under R.C. 2929.11 and R.C. 2929.12 in vacating or modifying

a felony sentence, and even if we did find that the trial court’s determination related

to “organized criminal activity” was erroneous, the trial court still made other

findings that supported the sentence in this matter such as the fact that the sale of

over 20 grams of methamphetamine was more serious than the normal type of

offense here. Thompson’s actions had, in fact, been indicted as a second degree


                                           -7-
Case No. 8-21-37


felony. In addition, the trial court determined that Thompson had a criminal history

and that he had a failure to respond favorably to prior sanctions.

       {¶17} For all of these reasons we find that Thompson has not established that

his prison sentence was clearly and convincingly contrary to law. Therefore, his

assignment of error is overruled.

                                    Conclusion

       {¶18} For the foregoing reasons the assignment of error is overruled and the

judgment of the Logan County Common Pleas Court is affirmed.

                                                                Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                         -8-